UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-7059


NORMAN KEVIN WILKERSON,

                   Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Dir. of VDOC,

                   Respondent - Appellee,

             and

COMMONWEALTH OF VIRGINIA,

                   Respondent.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Chief District Judge. (2:15-cv-00396-RBS-RJK)


Submitted: December 13, 2017                               Decided: January 19, 2018


Before KEENAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Norman Kevin Wilkerson, Appellant Pro Se. Virginia Bidwell Theisen, Senior Assistant
Attorney General, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Norman Kevin Wilkerson seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2254

(2012) petition. ∗ The order is not appealable unless a circuit justice or judge issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A) (2012).

       A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Wilkerson has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, deny the pending motions, and dismiss the appeal.


       ∗
          Wilkerson has also filed a supplemental notice of appeal from the magistrate
judge’s earlier order denying his motion for release pending review. We may exercise
jurisdiction only over final orders, and certain interlocutory and collateral orders, of the
district court. See 28 U.S.C. §§ 1291, 1292 (2012). Except when a magistrate judge acts
under 28 U.S.C. § 636(c) (2012), we lack jurisdiction over appeals from a magistrate
judge’s order. See United States v. Baxter, 19 F.3d 155, 156-57 (4th Cir. 1994).


                                             3
We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                         DISMISSED




                                          4